Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the decision of pre-appeal conferenced on 1/8/2021, PROSECUTION IS HEREBY REOPENED in light of the following new ground of rejection. 
              
DETAILED ACTION
Status of claims: claims 1-5, 7-10, 12-20 and 22-26 are pending.
	The amendment filed 5/26/2020 which amends claim 1 has been entered.  Claims 6, 11 and 21 were canceled by the amendment filed 11/19/2018. Claim 26 remains withdrawn from further consideration. Claims 1-5, 7-10, 12-20 and 22-25 are under examination.  

            Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The applied reference has a common joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 
Claims 1-5, 7-10 and 12-25 are  rejected under 35 U.S.C. 103 as being unpatentable over US 20070166369 (‘369), Calderon et al. (Eur. Cells Mat. (2010) 20, 134-148), US 20080147199 (’199), US 20050013729 (‘729), Pietrucha K. (Internat. J. Biol. Macromol. (2005) 36, 299-304), Farkas et al., (cited  as “reference V” in PTO-892) and US 20130296528 (‘528) as evidenced by US20120093470 (‘470) and US 20080268052 (‘052).

The product claim  1 is directed to an injectable composition comprising a sterile hydrogel product comprising a hyaluronic acid (HA) cross-linked with collagen, and further comprising adipose tissue, wherein the product has been sterilized by exposed to a pulse light (e.g., UV) and the sterilized product has storage modulus (G’) at least 1,000 Pa and loss modulus (G”) is at least 100 Pa. 

  ‘369 teaches an injectable biocompatible composition comprising  hydrogel,  collagen, and adipose,  hyaluronic acid [HA] (claim 1) (see ref claims 12-13 of ‘369). The composition is useful for tissue regeneration and wound healing and recovery (see [0029], ‘369), wherein the portion of adipose fat  tissue behaves as a matrix or graft which improve collagen formation (see Example 6, [0069]-[0070], ‘369) and the adipose tissue is in vitro suctioned and prepared (Example 6, [0070], ‘369) which is an obvious variation of “extracted adipose tissue” in claim 5.
 Yet, ‘369 does not expressly teach the sterilization of the hydrogel” comprising  HA cross-linked with collagen (claim 1). 
It has been known in the prior art (Calderon) that stable cross-linked collagen-HA hydrogel  capable of supporting  and improving proliferation of seeded mesenchymal stem cells thereby having potential therapeutical target for tissue/cell regeneration such as nucleus pulposus of fibrous tissue (abstracts; p.146, left col., 4th paragraph, lines 7-9; and p.135, left col., lines 8-9, Calderon) which is the common subject matter of ‘369. The cross-linked collagen-HA is made by using the cross-linking agent “carbodiimide” such as 1-ethyl-3(3-dimethyl aminopropyl) carbodiimide (EDC) (claim 4)  (see p.135, left col., 3rd paragraph, Calderon) wherein the EDC cross-linking improved the stability of the cross-linked collagen-HA hydrogel which is more resistant to deformation [advantage]  (see abstract; p.144, right col., 3rd paragraph; and last paragraph, lines 16-20, Calderon). 
The mechanical integrity of the cross-linked HA hydrogel indicates as the degree of the cross-links increase (p.144, right col., last paragraph, lines 16-21, Calderon); the mechanical property refers to “modulus of elasticity” (i.e., storage modulus G’) (p.136, right col., lines 14-16). The modulus is the “compressive modulus” (equivalent  to elastic or storage modulus) of said hydrogel increases from 1.4 KPa  (without cross-linking) to 2.4 KPa (with cross-linked), i.e., 2400 Pa (see Table 2, and p.142, right col., lines 3-9, Calderon) wherein the cross-linked claim 1.  Here, it is noted that the “compressive modulus” is an elastic modules or a shear storage  as evidenced by [0047], lines 13-14, ‘052). It is noted that instant specification sets forth the “elastic modulus” in shear (G’) (see [0055], instant specification) wherein G’ refers to “storage modulus” (claim 2); and thus, the prior art “compressive modulus” 2400 Pa is a “storage modulus” which meets the limitation “storage modulus of the sterile hydrogel product is at least 1,000 Pa” in claim 1.
In addition, the relative art (‘199) teaches a UV radiation sterilization of a gel composition  ([0084], ‘199) that is a biopolymer gel (see [0131], ‘199), wherein the biopolymer encompasses collagen” and “hyaluronan” which  also known as “hyaluronic acid” [HA]), or combination thereof  ([0044], lines 7-9; and [0078], lines 1-3 and 12, ‘199), which is the common subject matter of ‘369. The gel composition comprising the biopolymers is useful for producing a tubular tissue scaffold (see [0015]-[0017], ‘199).  After the gel has solidified, the tissue scaffold is sterilized by exposure to sterilizing radiation using UV radiation (see [0083]-[0084]; ‘199) for the purpose of in vivo use ([0112], lines 1-3, ‘199) wherein wavelength of UV radiation useful for sterilization is in the range 240-280 nm for less than 20 seconds has been known in the art (see abstract and [0014] and [0026], ‘729) wherein the UV radiation refers to pulsed UV radiation for sterilization ([0013], ‘729),  as applied to the limitation  “the product having been sterilized by exposure to a pulsed light …band range from about 100 nm to 1100 nm wavelength…” (element (a), claim 1). It is noted that,  additionally, ‘729 has taught that the radiation light source for the sterilization is preferably “Xenon” lamp ([0045], lines 1-2 and 11,’729).  It is noted that, the injectable composition (‘369) requires sterilizing since the composition is applied to wound region of a patient wherein the wound region is subjected to a sterile process (see [0058], ‘369) which is the common subject matter to ‘199. One of ordinary skill in the art would have cross-linked collagen with HA (Calderon) wherein the cross-linked collagen-HA hydrogel has improved mechanical stability compared to the uncross-linked such as increased compressive modulus (i.e., storage modulus, G’) from 1400 Pa (uncross-linked) to 2400 Pa (cross-linked) with an improved property of being resistant to deformation  for tissue regeneration as taught by Calderon (see above discussion.)
Thus, it would have been prima facie obvious for one of ordinary skill in the art to use the cross-linked HA-collagen in the place of the “collagen” and “HA” (‘369) for making injectable biocompatible composition for tissue regeneration and wound healing and recovery (‘369) due to the useful features and advantage of the “cross-linked HA-collagen” hydrogel (see above) with reasonable expectation of success. 

The motivations of cross-linking collagen with HA which  has loss modules at least 100 Pa (claim 1) is the following.
Pietrucha teaches the mechanical viscoelastic properties such as: storage modulus (E′, i.e., G’), loss modulus (E″, i.e., G”), and loss tangent (tan δ) of the collagen sponges modified with hyaluronic acid (HA) (see abstract) wherein collagen is cross-linked with HA via EDC cross-linking agent (see Figure 3, p.300, left col., 3rd paragraph., lines 2-3; and p.p.302, right col., line 12, Pietrucha). The loss modulus (G”) also known as viscous modulus (E”) as evidence by [0121], ‘470).
           The relation of the elastic (storage modulus) E’ and viscous (loss modulus) E” is described by the equation (E″ = E′ × tan δ) of collagen-HA cross-linked composition (see p.303, left col., 2nd paragraph, lines 2-4, Pietrucha), Considering temperature 90 [Symbol font/0xB0]C (it is noted that claim 1 recites that the pulsed light is effective to sterilize the  product without  raising the temperature of the product more than 90 [Symbol font/0xB0]C), Figure 5 of Pietrucha shows that the “tan δ” value is about 0.1 at 90 [Symbol font/0xB0]C (see Figure 5, Pietrucha). Here, it is noted that at wide temperature range 50 [Symbol font/0xB0]C to 226 [Symbol font/0xB0]C the collagen-HA has been shown insignificant structural change (see p.302, right col, lines 8-9). The art recognizes that pulsed light can result in heat and elevated temperature (see p.1060, right col., lines 1-8; Figure 4; and p. 1062, left col., lines 5-14,  Farkas). However, it is known from the teachings of Pietrucha that the “tan δ” value at elevated temperature such as 90 [Symbol font/0xB0]C degrees is 0.1, indicating that there is insignificant structural alteration. Thus, lose modulus G’’ (E”) = 2400 Pa (E’, G’) × 0.1 (tan δ), i.e., G” is about 240 Pa which meets the instant limitation “loss modulus” of the sterile hydrogel product is at least 100 Pa  (claim 1) wherein G’ is 2400 Pa has taught by Calderon (see above). 
The cross-linked collagen-HA hydrogel can function as a carrier suitable for supporting tissue regeneration (see above discussion) such as for growth and proliferation with advantage of resistant  to collagenase degradation thereby the hydrogel as good candidate for therapeutic use (p.146, left col., paragraphs 2-4; and abstract, Calderon). 
Thus, it would have been prima facie obvious for one skilled in the art to develop stable biomimetic cross-linked collagen-HA hydrogel having “viscous modulus” (i.e., loss modulus, G”) at least 100 Pa such as “240 Pa” (Pietrucha) wherein the  “viscous modulus” has been known to be not only relative to viscosity  of the hydrogel but also to resistance to heat, or thermolysis or/and biodegradation ([0138], lines 8-12,’528); and thus, one skilled in the art would have based on the storage modulus (G’, or E’) of 2400 Pa (Calderon) according to the equation  E″ = E′ × tan δ (Pietrucha) to calculate/evaluate the “viscous modulus” (loss modulus, E” or G”) so as to obtain the sterile cross-linked collagen-HA hydrogel with desired properties such as resistance to heat, or thermolysis or/and biodegradation in addition to viscosity of the  hydrogel with reasonable expectation of success.  

1, it has been known that UV sterilization technology  employs 240-280 nm UV wavelength with energy of 100 mJ/Cm2 (step(a), claim 1) as total UV radiation for the sterilization (see ref. claims 41 of ‘729; and [0041], ‘729) wherein the “100 mJ/Cm2” reads on instant “about 100 mJ/Cm2” (step(a), claim 1). ‘729 also suggests use UV of 254 nm for the UV mediated sterilization ([0038], lines 1-2 and 7, ‘729) wherein UV range is from 240 nm to 280 nm for the sterilization purpose (see abstract, [0012], [0023] and [0025] , ‘729). Since the prior art UV sterilization of the “cross-linked HA-collagen hydrogel” is carried out under the substantially same condition as instant process of “sterilizing the hydrogel” of claim 1, i.e., “UV light at 254 nm of energy of UV radiation about 100 mJ/Cm2” (step(a), claim 1), the “loss than 10%” of both G’ and G” in step(a) is inherent property of the UV sterilized “cross-linked HA-collagen hydrogel”. 
MPEP states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” (see MPEP 2144.09 (I)). In this case, both the prior art and instant product are the “sterilized “cross-linked collagen-HA hydrogel”  wherein the sterilization is performed under the substantially same condition (see above), per MPEP, said product has the “similar properties”  encompassing the property of the above-mentioned “loss than 10%” of both G’ and G”. 
Thus, it is reasonable to expect that the prior art “cross-linked HA/collagen hydrogel”  which has G’ of 2400 Pa and G’’ of 240 Pa (see above discussion)  after the UV sterilization will not lose  G’ and G” to more than 10% compared to the unsterilized hydrogel which is supported by the cross-linking (via EDC agent) improved the stability of collagen-HA hydrogel  which is independent from concentration of crosslinking agent EDC used and becomes more resistant to deformation (p.144, right col., 3rd paragraph; and last paragraph, lines 16-20, Calderon) as applied to claim 1. 
MPEP states that “[A] showing of at least one of the above-noted factors by the examiner should be sufficient to support a conclusion that the prior art element is an equivalent. The examiner should then conclude that the claimed limitation is met by the prior art element.” and states that one of the factors is “the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification” (see MPEP 2183). In this case, the prior art UV sterilization using the “UV light at 254 nm having UV radiation energy about 100 mJ/Cm2” is substantially the same way as the claimed in step(a) of claim 1. 
claim 2) or 5% (claim 3) is obvious over the prior art. Additionally, for the same reason,  it obvious to perform sterilizing the hydrogel product without raising temperature of the product more than 20 [Symbol font/0xB0]C (claim 22), 15 [Symbol font/0xB0]C (claim 23),  10 [Symbol font/0xB0]C (claim 24) and 5 [Symbol font/0xB0]C (claim 25) so as to produce he “sterile collagen-HA hydrogel” product (claim 1) using substantially the same way, per above MPEP, for the UV-sterilization process using “UV light at 254 nm having UV radiation energy about 100 mJ/Cm2” as taught by the combined references (see above), i.e., claims 22-25 are obvious over the prior art teachings. 
Therefore, the combination of the references’ teachings renders claim 1 and claims 2-5 and 22-25 prima facie obvious.

	The obviousness of claims 7-10 and 12-20 are set forth in the following.
It is noted that claims 7-10 and 12-20 are drawn to the products by processes of making the sterile “collagen-HA hydrogel product” through using “a pulse light” with different energy (claims 7-9), with the pulse frequency” (claim 10) and using the pulse light with different exposing times (claims 12-18) wherein the pulse light is Xenon lamp (claim 20) with broadband spectrum (claim 19) for sterilizing (a making process) the claimed “hydrogel product” (cross-linked collagen-HA). MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (see MPEP 2113). In this case, the patentability of the claimed product (claim 1) depends on the structure components of claimed “an injectable composition” (claim 1), i.e., the sterile hydrogel product of the “cross-linked collagen-HA” but not depend on the  processes how to sterilize the hydrogel product per the MPEP statement. 
Alternatively, even assuming that the sterilizing process may need to be considered for producing the sterilized hydrogel product of the claimed composition of instant claim 1 without considering the above-discussed product-by-process regarding “patentability of a product does not depend on its method of production”, the claims 7-10 and 12-10 are still obvious over the prior art (see below).               Moreover, ‘729 has taught or suggested to use at least 100 mJ/Cm2 or most preferably use at least 120 mJ/Cm2 energy (see [0041], last 4 lines; and ref claims 41 of ‘729)  at UV radiation (240-280 nm) for the sterilization. 
Regarding the prior art energy dose range “at least100 mJ/Cm2”,  the prior art “at least 120 mJ/Cm2” (or “at least 120 mJ/Cm2”) is interpreted as “ [Symbol font/0xB3]  120 mJ/Cm2” that is an open-ended upper limit range, and thus, the following MPEP statement is applicable herein.
at least 120 mJ/Cm2” (or “at least 100 mJ/Cm2”) of energy does for the UV-mediated sterilization overlaps with instant ranges: “300-1800  mJ/Cm2” (claim 7), “700-800  mJ/Cm2” (claim 8), and “1400-1600  mJ/Cm2” (claim 9), per MPEP, these ranges are considered to be the “workable ranges” which can be worked out by routine experimentation performed by one of ordinary skilled in the art who would have known how to choose and utilize the energy does of the pulsed UV radiation suitable for obtaining the desired sterilization outcome. It is noted that ‘729 has provided guidance in this regard; i.e.,‘729 has taught that the effectiveness of the system at sterilizing depends not only on the total amount of energy (mJ/Cm2) applied to the sample, but also that there is a maximum amount of time (or flashes) in which that energy needs to be delivered (see [0041], lines 24-29, ‘719). Thus, claims 7-9 are rejected.  
The pulses (flashes) of the UV radiation  (240-280 nm) for sterilizing purpose is delivered at 1-3 pulses (see [0062], lines  10-11, and ref claim 11 of ‘729) most preferably less than 1 second ([0041], lines 6-7, ’729), and thus, the UV radiation has a pulse frequency about  1-3 pulses per second which is within the instant range about 1 to about 10 pulses per second in claim 10. It is noted that claim 10 depends from claim 1 which recites a pulsed light having 100-1100 nm wavelength.  The above-mentioned “less than 1 second” is also applied to “no greater than 120, 40, 30, 20, 10, 5 and second set forth in claims 12, 13, 14, 15, 16, 17 and 18, respectively.  
‘729 further teaches that for sterilization source of radiation light can be preferably “Xenon” lamp (claim 20)  ([0045], lines 1-2 and 11,’729) which provides a wavelength distribution of about 54% UV, 26% visible and about 20% infrared (claim 19) as evidenced by paragraph [005] of instant specification. 
Therefore, the combination of the references’ teachings renders the claims prima facie obvious. 

The applicants’ response to the previous 103 rejection (set forth in the Office action mailed 9/3/2020).
It is noted that the above new ground of the 103 rejection renders the applicants’ argument set forth at pages 7-9 in the response filed 5/6/2020 moot. 
Yet, herein Examiner addresses the applicants’ argument that the cited art references do not teach suggest the claimed injectable composition comprising adipose tissue and a sterile “cross-linked collage-HA hydrogel” product which has storage modules (G’)  at least 1000 Pa and  loss modulus (G”) at least 100 Pa which are not inherent property of the sterile hydrogel product.
prima facie case of obviousness of instant claim 1 has been established by the combined references’ teachings of ‘369, Calderon, Pietrucha, ‘199, ‘729 and ‘528 as evidenced by ‘470 and ‘052 (see the above corresponding discussion; it will not be reiterated herein). In particular, ‘369 has taught an injectable composition comprising hydrogel, collagen and HA and adipose tissue; Calderon and ‘199 provided the teaching of suing pulse light  such as UV to sterilize the hydrogel product. Especially, Pietrucha has taught the rheological properties (or known as mechanical viscoelastic properties) of storage modulus G’ and loss modulus G”  of the cross-linked collage-HA product.
Pietrucha teaches the equation (E″ = E′ × tan δ) that describes the relationship between G’ (i.e., E’) and G” (i.e., E”) wherein G’ of the “cross-linked collagen-HA hydrogel product” is about 2400 Pa (Calderon) wherein the value “tan δ”  is about 0.1 at temperature ranges 50-200 [Symbol font/0xB0]C (see Figure 5, Pietrucha). As such, the cognate G” is about 240 Pa based on said Pietrucha’s equation as applied to “G’ is “at least 100 Pa” recited in claim 1. The above 103 rejection with regard to G’’ and G’ is not based on applicant’ asserted inherency. 
The office action has been modified to incorporate newly cited Pietrucha reference combined with Calderon teaching as to G’ is about 2400 Pa to calculate correlative G” value using Pietrucha’s equation (see above).  One of ordinary skill in the art would have readily known to optimize the storage modulus (G’) and viscous modulus (G” or called loss modulus) with a loss of G’ and G’’ with the claimed value of “less than 10%” as compared to the cross-linked HA-collagen hydrogel before exposed to the pulses UV radiation (see above) in order to maintain rheology properties of the cross-linked HA-collagen hydrogel used for tissue regeneration and wound healing as taught by ‘369 with reasonable expectation of success. Thus, the combined art references render the rheology properties (G’ and G”) of claimed sterile hydrogel product (which is obvious over the combination of  ‘369, Calderon and ‘199, see above corresponding discussions) prima facie obvious. 

Claim Rejection –Obviousness Type Double Patenting 
          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 1-5, 7-10, 12-20 and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9821086 (‘086) in view of US 20080147199 (‘199), Pietrucha K. (Internat. J. Biol. Macromol. (2005) 36, 299-304), and US20050013729 (‘729). Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons set forth below.
Claim 1 of ‘086 claims a process of producing of adipose tissue comprising using a hydrogel composition that comprises a hyaluronic acid (HA) cross-linked with collagen via a plurality of crosslink units (necessarily using cross-linking agent) wherein the hydrogel has been sterilized, and said hydrogel has a storage modulus (equivalent to instant “rheology storage modulus” (G’)  in claim 1) value of between 850 Pa and 5,000 Pa. 
The obviousness of the sterilization of said hydrogel (instant claim 1) is because of the following reasons. Claim 1 of ‘086 has disclosed that the mixture comprising the hydrogel is used for subcutaneous injection to the soft tissue of a subject suggesting that the said mixture must be free from microbial and viruses, i.e., in sterilized condition. Accordingly,  it  has been known in the art (‘199) to use UV radiation for sterilizing  a gel composition such as  biopolymer gel ([0084] and [0131], ‘199) which is the common subject of sterilizing the cross-linked HA-collagen hydrogel composition of ‘086. It is noted that MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (see MPEP 2113). In this case, the patentability of the claimed product  1) depends on the structure components of claimed “injectable composition” (claim 1) wherein the component is  the “cross-linked collagen-HA hydrogel” but not depend on the  processes set forth in claim 1 how to sterilize the hydrogel product per the MPEP statement. 
The resultant product by the process of ‘086 (which is the adipose tissue comprising the hydrogel that contains HA cross-linked with collagen) is the common subject matter of instant claim 1. Here, the “adipose tissue” is an obvious variation of extracted adipose tissue in instant claim 5. The cross-linking agent is 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide (EDC) that is a carbodiimide coupling agent (claim 4) as evidenced by col.8, lines 47-48, the specification of ‘086, which is the common subject matter of instant claim 4.
Although ‘086 does not claim the loss modulus of the cross-linked collagen-HA hydrogel product, it has been known in closely related art (Pietrucha) that the mechanical viscoelastic properties (G’ and G”) of the cross-linked collagen-HA product, and teaches the equation (E″ = E′ × tan δ) that describes the relationship between G’ (i.e., E’) and G” (i.e., E”) wherein G’ 850 Pa to 5,000 Pa, and thus, the cognate G” is 85-500 Pa calculated from said Pietrucha’s equation wherein the value “tan δ”  is about 0.1 at temperature ranges 50-200 [Symbol font/0xB0]C (see Figure 5, Pietrucha). MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)” (MPEP 2144.05(I)), and that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, the G’ value of 85-500  (‘086) encompasses instant G” of 100 Pa (claim 1), per MPEP, it establishes a prima facie case of obviousness.
It is noted that the “the product having been sterilized by exposure to a pulsed light … with a loss in rheology storage modulus, G’ or a loss in rheology loss modulus, G”, of the less than about 10%” refers to a process of sterilizing and producing the hydrogel product of instant claim 1. MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (see MPEP 2113). Per MPEP, the patentability of the claimed product (instant claim 1) depends on the structural components of the claimed composition, i.e., the sterile hydrogel product comprising HA cross-linked with collagen, and adipose tissue but not determined by the process of sterilizing the hydrogel product thereof. Thus, claims 1 and 4-5 are rejected.

 ‘729 has taught the substantially same UV-sterilization condition as instant claim 1, i.e.,  using 240-280 nm UV pulse light for pulse less than 20 second (which reads on instant claim 1 limitation “exposure to the pulse light is for a time period of no greater than 240 second”) (see [0013]-[0014], [0026] and abstract, ‘729) wherein “240-280 nm” is within instant range “about 100 nm to about 1100 nm” (instant claim 1), wherein the pulsed UV light is produced from Xenon lamp ([0045], lines 1-2 and 11; and [0013], ’729) as evidenced by  [0017] of instant specification. MPEP states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” (see MPEP 2144.09 (I)). In this case, both the prior art and instant product are the “sterilized “cross-linked collagen-HA hydrogel”  wherein the sterilization is performed under the substantially same condition (see above), per MPEP, said product has the “similar properties”  encompassing the property of the above-mentioned “loss than 10%” of both G’ and G”. Thus, it within purview of one of ordinary skill in the art to optimize the storage modulus (G’) and viscous modulus (G” or called loss modulus) with a loss of G’ and G’’with the claimed value of “less than 10%” compared to the cross-linked HA-collagen hydrogel before exposed to the pulses UV radiation (see above) with reasonable expectation of success.
Claims 2-3 are directed to loss in rheology (G’ and G”) of less than 8% (claim 2) or less than 5% (claim 3). For the same reasons discussed in the above paragraph, instant claim 2-3 are obvious over the claims of ‘086 in view of ‘729. 
Regarding instant claims 7-9, it has been known in the art (‘729) to preferably use at least 120 mJ/Cm2 energy at UV radiation (240-280 nm) ([0041], last 4 lines; and ref claims 41 of ‘729)  for the sterilization.  MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, the prior art range “at least 120 mJ/Cm2” (or “at least 100 mJ/Cm2”) of energy does for the UV-mediated sterilization overlaps with instant ranges: “300-1800  mJ/Cm2” (claim 7), “700-800  mJ/Cm2” (claim 8), and “1400-1600  mJ/Cm2” (claim 9), per MPEP, these ranges are considered to be the “workable ranges” which can be worked out by routine experimentation performed by one of ordinary skilled in the art who would have known how to choose and utilize the energy does of the pulsed UV radiation suitable for obtaining the desired sterilization outcome. It is noted that ‘729 has additionally provided guidance that the effectiveness of the  depends not only on the total amount of energy (mJ/Cm2) applied to the sample, but also that there is a maximum amount of time (or flashes) in which that energy needs to be delivered (see [0041], lines 24-29, ‘719). Therefore, instant claims 7-9 are included in the rejection.    
	Regarding claim 19, it has been known in the art (‘729) to preferably use Xenon lamp for sterilization ([0045], lines 1-2 and 11,’729)  wherein the Xenon lamp generate radiation having a wavelength distribution of about 54% UV, 26% visible and about 20% infrared (instant claim 19) as evidenced by paragraph [005] of instant specification.  Therefore, claim 19 is rejected.  
Since claims 10 and 12-18 are drawn to use of “a pulse frequency” (claim 10), the time period for exposure to the pulsed light” (claims 12-18) is used in the satirizing process for making the claimed composition, and since, per MPEP, the patentability of the claims depends on/determined by the structural features or components of the composition but not depends on/determined by said “sterilizing process (see above corresponding discussion), claims 10 and 12-18 are rejected.  
The use of Xenon lamp (claim 20) for performing UV radiation is well within purview of one of ordinary skill in the art (a design choice), because it has been known in the art (‘729) that to use wherein the pulsed UV light is produced from Xenon lamp  as UV radiation source for the sterilization  ([0045], lines 1-2 and 11; and [00130, ’729) which the Xenon produces pulsed UV light as evidenced by  [0017] of instant specification. 
Claims 22-25 as written are directed to controlling the temperature (“…without raising the temperature of the product more than …”) which is a part of the process of using  the pulsed UV light to sterilize/make the claimed composition of claim 1; Per MPEP, the patentability of the claimed product does not depend on said process with regard to the temperature controlling when using the pulsed light (see MPEP statement and corresponding discussions). Thus, instant claims 20-25 are included in the rejection herein.               

[2] Claims 1-5, 7-10, 12-20 and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Pat. No.9795711 (‘711) in view of US 20080147199 (‘199), Pietrucha K. (Internat. J. Biol. Macromol. (2005) 36, 299-304) and US20050013729 (‘729). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below. 	
The reference claim 1 of ‘711 claims a process of generating adipose tissue mixed with a hydrogel comprising hyaluronic acid (HA) cross-linked with collagen via a plurality of crosslink units (necessarily using cross-linking agent); and said hydrogel has a storage modulus (equivalent to instant “rheology storage modulus” (G’)  in claim 1) value of between 850 Pa and 5,000 Pa.
The obviousness of the sterilization of said hydrogel (instant claim 1) is because of the following reasons. Claim 1 of ‘086 has disclosed that the mixture comprising the hydrogel is product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (see MPEP 2113). In this case, the patentability of the claimed product (claim 1) depends on the structure components of claimed “injectable composition” (claim 1) wherein the component is  the “cross-linked collagen-HA hydrogel” but not depend on the  processes set forth in claim 1 how to sterilize the hydrogel product per the MPEP statement. 
 The resultant product by the process of ‘711 (which is the adipose tissue mixed with the hydrogel containing HA cross-linked with collagen) is the common subject matter of instant claim 1. Here, the “adipose tissue” is an obvious variation of extracted adipose tissue in instant claim 5. The cross-linking agent is 1-ethyl-3-(3-dimethylaminopropyl)carbodiimide (EDC) as evidenced by col.8, lines 56-57, the specification of ‘711, which is the common subject matter of instant claim 4.  
Although ‘711 does not claim the loss modulus of the cross-linked collagen-HA hydrogel product, it has been known in closely related art (Pietrucha) that the mechanical viscoelastic properties (G’ and G”) of the cross-linked collagen-HA product, and teaches the equation (E″ = E′ × tan δ) that describes the relationship between G’ (i.e., E’) and G” (i.e., E”) wherein G’ 850 Pa to 5,000 Pa, and thus, the cognate G” is 85-500 Pa calculated from said Pietrucha’s equation wherein the value “tan δ”  is about 0.1 at temperature ranges 50-200 [Symbol font/0xB0]C (see Figure 5, Pietrucha). MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)” (MPEP 2144.05(I)), and that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, the G’ value of 85-500  (‘711) encompasses instant G” of 100 Pa (claim 1), per MPEP, it establishes a prima facie case of obviousness.
It is noted that the “the product having been sterilized by exposure to a pulsed light … with a loss in rheology storage modulus, G’ or a loss in rheology loss modulus, G”, of the less than about 10%” refers to a process of sterilizing and producing the hydrogel product of instant patentability of the claimed product (instant claim 1) depends on the structural components of the claimed composition, i.e., the sterile hydrogel product comprising HA cross-linked with collagen, and adipose tissue but not determined by the process of sterilizing the hydrogel product thereof. Thus, claims 1 and 4-5 are rejected.
Alternatively, even considering the limitation  of “a loss” in G’ and G” is “less than 10% resulted from the sterilization process of the cross-linked HA-collagen hydrogel (instant claim 1), instant claim 1 is still obvious over the claim of ‘711 in view of ‘729. 
 ‘729 has taught the substantially same UV-sterilization condition as instant claim 1, i.e.,  using 240-280 nm UV pulse light for pulse less than 20 second (which reads on instant claim 1 limitation “exposure to the pulse light is for a time period of no greater than 240 second”) (see [0013]-[0014], [0026] and abstract, ‘729) wherein “240-280 nm” is within instant range “about 100 nm to about 1100 nm” (instant claim 1), wherein the pulsed UV light is produced from Xenon lamp ([0045], lines 1-2 and 11; and [0013], ’729) as evidenced by  [0017] of instant specification. MPEP states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” (see MPEP 2144.09 (I)). In this case, both the prior art and instant product are the “sterilized “cross-linked collagen-HA hydrogel”  wherein the sterilization is performed under the substantially same condition (see above), per MPEP, said product has the “similar properties”  encompassing the property of the above-mentioned “loss than 10%” of both G’ and G”. Thus, it within purview of one of ordinary skill in the art to optimize the storage modulus (G’) and viscous modulus (G” or called loss modulus) with a loss of G’ and G’’with the claimed value of “less than 10%” compared to the cross-linked HA-collagen hydrogel before exposed to the pulses UV radiation (see above) with reasonable expectation of success.
Claims 2-3 are directed to loss in rheology (G’ and G”) of less than 8% (claim 2) or less than 5% (claim 3). For the same reasons discussed in the above paragraph, instant claim 2-3 are obvious over the claims of ‘711 in view of ‘729. 
Regarding instant claims 7-9, it has been known in the art (‘729) to preferably use at least 120 mJ/Cm2 energy at UV radiation (240-280 nm) ([0041], last 4 lines; and ref claims 41 of ‘729)  for the sterilization.  MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that at least 120 mJ/Cm2” (or “at least 100 mJ/Cm2”) of energy does for the UV-mediated sterilization overlaps with instant ranges: “300-1800  mJ/Cm2” (claim 7), “700-800  mJ/Cm2” (claim 8), and “1400-1600  mJ/Cm2” (claim 9), per MPEP, these ranges are considered to be the “workable ranges” which can be worked out by routine experimentation performed by one of ordinary skilled in the art who would have known how to choose and utilize the energy does of the pulsed UV radiation suitable for obtaining the desired sterilization outcome. It is noted that ‘729 has additionally provided guidance that the effectiveness of the system at sterilizing depends not only on the total amount of energy (mJ/Cm2) applied to the sample, but also that there is a maximum amount of time (or flashes) in which that energy needs to be delivered (see [0041], lines 24-29, ‘719). Therefore, instant claims 7-9 are included in the rejection.    
	Regarding claim 19, it has been known in the art (‘729) to preferably use Xenon lamp for sterilization ([0045], lines 1-2 and 11,’729)  wherein the Xenon lamp generate radiation having a wavelength distribution of about 54% UV, 26% visible and about 20% infrared (instant claim 19) as evidenced by paragraph [005] of instant specification. Therefore, claim 19 is rejected. 
Since claims 10 and 12-18 are drawn to use of “a pulse frequency” (claim 10), the time period for exposure to the pulsed light” (claims 12-18) in the sterilizing process for making the claimed composition wherein the patentability of the claims depends on/determined by the structural features or components of the composition but not depend on the “sterilizing process” (see above corresponding discussion), claims 10 and 12-18 are rejected.  
The use of Xenon lamp (claim 20) for performing UV radiation is well within purview of one of ordinary skill in the art (a design choice), because it has been known in the art (‘729) that to use wherein the pulsed UV light is produced from Xenon lamp  as UV radiation source for the sterilization  ([0045], lines 1-2 and 11; and [00130, ’729) which the Xenon produces pulsed UV light as evidenced by  [0017] of instant specification. 
Claims 22-25 as written are directed to controlling the temperature (“…without raising the temperature of the product more than …”) which is a part of the process of using  the pulsed UV light to sterilize/make the claimed composition of claim 1; Per MPEP, the patentability of the claimed product does not depend on said process with regard to the temperature controlling when using the pulsed light (see MPEP statement and corresponding discussions). Thus, instant claims 20-25 are included in the rejection herein.               

[3] Claims 1-5, 7-10, 12-20 and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Pat. No.9782517 (‘517) in view of US 20080147199 (‘199), Pietrucha K. (Internat. J. Biol. Macromol. (2005) 36, 299-304) and  	 
Claim 1 of ‘517 claims a method of grafting fat in a human subject comprising administering a composition; wherein the composition comprises adipose tissue  and a hydrogel comprising hyaluronic acid (HA) cross-linked with collagen via a plurality of crosslink units (necessarily using cross-linking agent); and said hydrogel has a storage modulus (equivalent to instant “rheology storage modulus” (G”) in claim 1) value of between 850 Pa and 5,000 Pa.
 Yet, the resultant product by the process of ‘517 (which is the adipose tissue mixed with the hydrogel containing HA cross-linked with collagen) is the common subject matter of instant claim 1. Here, the “adipose tissue” is an obvious variation of extracted adipose tissue in instant claim 5. The cross-linking agent is 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide (EDC) (see col.20, lines 9-10, the specification of ‘517) which is the common subject matter of instant claim 4.
The obviousness of the sterilization of said hydrogel (instant claim 1) is because of the following reasons. Claim 1 of ‘086 has disclosed that the mixture comprising the hydrogel is used for subcutaneous injection to the soft tissue of a subject suggesting that the said mixture must be free from microbial and viruses, i.e., in sterilized condition. Accordingly,  it  has been known in the art (‘199) to use UV radiation for sterilizing  a gel composition such as  biopolymer gel ([0084] and [0131], ‘199) which is the common subject of sterilizing the cross-linked HA-collagen hydrogel composition of ‘086. It is noted that MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (see MPEP 2113). In this case, the patentability of the claimed product (claim 1) depends on the structure components of claimed “injectable composition” (claim 1) wherein the component is  the “cross-linked collagen-HA hydrogel” but not depend on the  processes set forth in claim 1 how to sterilize the hydrogel product per the MPEP statement. 
Although ‘571 does not claim the loss modulus of the cross-linked collagen-HA hydrogel product, it has been known in closely related art (Pietrucha) that the mechanical viscoelastic properties (G’ and G”) of the cross-linked collagen-HA product, and teaches the equation (E″ = E′ × tan δ) that describes the relationship between G’ (i.e., E’) and G” (i.e., E”) wherein G’ 850 Pa to 5,000 Pa, and thus, the cognate G” is 85-500 Pa calculated from said Pietrucha’s equation, wherein the value “tan δ”  is about 0.1 at temperature ranges 50-200 [Symbol font/0xB0]C (see Figure 5, Pietrucha).  MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)” (MPEP 2144.05(I)), and that [G]enerally, differences in concentration or temperature will not support the 
It is noted that the “the product having been sterilized by exposure to a pulsed light … with a loss in rheology storage modulus, G’ or a loss in rheology loss modulus, G”, of the less than about 10%” refers to a process of sterilizing and producing the hydrogel product of instant claim 1. MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (see MPEP 2113). Per MPEP, the patentability of the claimed product (instant claim 1) depends on the structural components of the claimed composition, i.e., the sterile hydrogel product comprising HA cross-linked with collagen, and adipose tissue but not determined by the process of sterilizing the hydrogel product thereof. Thus, claims 1 and 4-5 are rejected.
Alternatively, even considering the limitation  of “a loss” in G’ and G” is “less than 10% resulted from the sterilization process of the cross-linked HA-collagen hydrogel (instant claim 1), instant claim 1 is still obvious over the claim of ‘571 in view of ‘729. 
 ‘729 has taught the substantially same UV-sterilization condition as instant claim 1, i.e.,  using 240-280 nm UV pulse light for pulse less than 20 second (which reads on instant claim 1 limitation “exposure to the pulse light is for a time period of no greater than 240 second”) (see [0013]-[0014], [0026] and abstract, ‘729) wherein “240-280 nm” is within instant range “about 100 nm to about 1100 nm” (instant claim 1), wherein the pulsed UV light is produced from Xenon lamp ([0045], lines 1-2 and 11; and [0013], ’729) as evidenced by  [0017] of instant specification. MPEP states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” (see MPEP 2144.09 (I)). In this case, both the prior art and instant product are the “sterilized “cross-linked collagen-HA hydrogel”  wherein the sterilization is performed under the substantially same condition (see above), per MPEP, said product has the “similar properties”  encompassing the property of the above-mentioned “loss than 10%” of both G’ and G”. Thus, it within purview of one of ordinary skill in the art to optimize the storage modulus (G’) and viscous modulus (G” or called loss modulus) with a loss of G’ and G’’with the claimed value of “less than 10%” compared to the cross-linked HA-
Claims 2-3 are directed to loss in rheology (G’ and G”) of less than 8% (claim 2) or less than 5% (claim 3). For the same reasons discussed in the above paragraph, instant claim 2-3 are obvious over the claims of ‘517 in view of ‘729. 
Regarding instant claims 7-9, it has been known in the art (‘729) to preferably use at least 120 mJ/Cm2 energy at UV radiation (240-280 nm) ([0041], last 4 lines; and ref claims 41 of ‘729)  for the sterilization.  MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, the prior art range “at least 120 mJ/Cm2” (or “at least 100 mJ/Cm2”) of energy does for the UV-mediated sterilization overlaps with instant ranges: “300-1800  mJ/Cm2” (claim 7), “700-800  mJ/Cm2” (claim 8), and “1400-1600  mJ/Cm2” (claim 9), per MPEP, these ranges are considered to be the “workable ranges” which can be worked out by routine experimentation performed by one of ordinary skilled in the art who would have known how to choose and utilize the energy does of the pulsed UV radiation suitable for obtaining the desired sterilization outcome. It is noted that ‘729 has additionally provided guidance that the effectiveness of the system at sterilizing depends not only on the total amount of energy (mJ/Cm2) applied to the sample, but also that there is a maximum amount of time (or flashes) in which that energy needs to be delivered (see [0041], lines 24-29, ‘719). Therefore, instant claims 7-9 are included in the rejection.    
	Regarding claim 19, it has been known in the art (‘729) to preferably use Xenon lamp for sterilization ([0045], lines 1-2 and 11,’729)  wherein the Xenon lamp generate radiation having a wavelength distribution of about 54% UV, 26% visible and about 20% infrared (instant claim 19) as evidenced by paragraph [005] of instant specification. Therefore, claim 19 is rejected.
Since claims 10 and 12-18 are drawn to use of “a pulse frequency” (claim 10), the time period for exposure to the pulsed light” (claims 12-18) in the sterilizing process for making the claimed composition wherein the patentability of the claims depends on/determined by the structural features or components of the composition but not depend on the “sterilizing process” (see above corresponding discussion), claims 10 and 12-18 are rejected.  
The use of Xenon lamp (claim 20) for performing UV radiation is well within purview of one of ordinary skill in the art (a design choice), because it has been known in the art (‘729) that to use wherein the pulsed UV light is produced from Xenon lamp  as UV radiation source for the sterilization  ([0045], lines 1-2 and 11; and [00130, ’729) which the Xenon produces pulsed UV light as evidenced by  [0017] of instant specification. 
Claims 22-25 as written are directed to controlling the temperature (“…without raising the temperature of the product more than …”) which is a part of the process of using  the pulsed 20-25 are included in the rejection herein.               
 
[4] Claims 1-5, 7-10, 12-20 and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 18 of US Pat. No. 10434214  (‘214) in view of US 20080147199 (‘199), Pietrucha K. (Internat. J. Biol. Macromol. (2005) 36, 299-304) and US20050013729 (‘729). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below. 
	 
Claim 1 of ‘214 claims a soft tissue aesthetic product wherein the soft tissue is “adipose tissue” (claims 2 and 18 of ‘214); the product comprises injectable composition comprising  hyaluronic acid (HA) cross-linked with collagen via a plurality of crosslink units (necessarily using cross-linking agent) wherein the hydrogel has a storage modulus (equivalent to instant “rheology storage modulus” (G’) in claim 1) value of between 850 Pa and 5,000 Pa.  The product of ‘214 thus is an obvious variation of instant claim 1.  Here, the “adipose tissue” is an obvious variation of extracted adipose tissue in instant claim 5. The cross-linking agent is 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide (EDC) (see col.8, lines 56-63, the specification of ‘214) which is the common subject matter of instant claim 4.
The obviousness of the sterilization of said hydrogel is because of the following reasons. Claim 1 of ‘086 has disclosed that the mixture comprising the hydrogel is used for subcutaneous injection to the soft tissue of a subject suggesting that the said mixture must be free from microbial and viruses, i.e., in sterilized condition. Accordingly,  it  has been known in the art (‘199) to use UV radiation for sterilizing  a gel composition such as  biopolymer gel ([0084] and [0131], ‘199) which is the common subject of sterilizing the cross-linked HA-collagen hydrogel composition of ‘086. It is noted that MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (see MPEP 2113). In this case, the patentability of the claimed product (claim 1) depends on the structure components of claimed “injectable composition” (claim 1) wherein the component is  the “cross-linked collagen-HA hydrogel” but not depend on the  processes set forth in claim 1 how to sterilize the hydrogel product per the MPEP statement. 
Although ‘214 does not claim the loss modulus of the cross-linked collagen-HA hydrogel product, it has been known in closely related art (Pietrucha) that the mechanical viscoelastic properties (G’ and G”) of the cross-linked collagen-HA product, and teaches the equation tan δ) that describes the relationship between G’ (i.e., E’) and G” (i.e., E”) wherein G’ 850 Pa to 5,000 Pa, and thus, the cognate G” is 85-500 Pa calculated from said Pietrucha’s equation, wherein the value “tan δ”  is about 0.1 at temperature ranges 50-200 [Symbol font/0xB0]C (see Figure 5, Pietrucha). MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)” (MPEP 2144.05(I)), and that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, the G’ value of 85-500  (‘214) encompasses instant G” of 100 Pa (claim 1), per MPEP, it establishes a prima facie case of obviousness.
It is noted that the “the product having been sterilized by exposure to a pulsed light … with a loss in rheology storage modulus, G’ or a loss in rheology loss modulus, G”, of the less than about 10%” refers to a process of sterilizing and producing the hydrogel product of instant claim 1. MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (see MPEP 2113). Per MPEP, the patentability of the claimed product (instant claim 1) depends on the structural components of the claimed composition, i.e., the sterile hydrogel product comprising HA cross-linked with collagen, and adipose tissue but not determined by the process of sterilizing the hydrogel product thereof. Thus, claims 1 and 4-5 are rejected.
Alternatively, even considering the limitation  of “a loss” in G’ and G” is “less than 10% resulted from the sterilization process of the cross-linked HA-collagen hydrogel (instant claim 1), instant claim 1 is still obvious over the claim of ‘214 in view of ‘729. 
‘729 has taught the substantially same UV-sterilization condition as instant claim 1, i.e.,  using 240-280 nm UV pulse light for pulse less than 20 second (which reads on instant claim 1 limitation “exposure to the pulse light is for a time period of no greater than 240 second”) (see [0013]-[0014], [0026] and abstract, ‘729) wherein “240-280 nm” is within instant range “about 100 nm to about 1100 nm” (instant claim 1), wherein the pulsed UV light is produced from Xenon lamp ([0045], lines 1-2 and 11; and [0013], ’729) as evidenced by  [0017] of instant specification. MPEP states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in 
Claims 2-3 are directed to loss in rheology (G’ and G”) of less than 8% (claim 2) or less than 5% (claim 3). For the same reasons discussed in the above paragraph, instant claim 2-3 are obvious over the claims of ‘214 in view of ‘729. 
Regarding instant claims 7-9, it has been known in the art (‘729) to preferably use at least 120 mJ/Cm2 energy at UV radiation (240-280 nm) ([0041], last 4 lines; and ref claims 41 of ‘729)  for the sterilization.  MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, the prior art range “at least 120 mJ/Cm2” (or “at least 100 mJ/Cm2”) of energy does for the UV-mediated sterilization overlaps with instant ranges: “300-1800  mJ/Cm2” (claim 7), “700-800  mJ/Cm2” (claim 8), and “1400-1600  mJ/Cm2” (claim 9), per MPEP, these ranges are considered to be the “workable ranges” which can be worked out by routine experimentation performed by one of ordinary skilled in the art who would have known how to choose and utilize the energy does of the pulsed UV radiation suitable for obtaining the desired sterilization outcome. It is noted that ‘729 has additionally provided guidance that the effectiveness of the system at sterilizing depends not only on the total amount of energy (mJ/Cm2) applied to the sample, but also that there is a maximum amount of time (or flashes) in which that energy needs to be delivered (see [0041], lines 24-29, ‘719). Therefore, instant claims 7-9 are included in the rejection.    
Regarding claim 19, it has been known in the art (‘729) to preferably use Xenon lamp for sterilization ([0045], lines 1-2 and 11,’729)  wherein the Xenon lamp generate radiation having a wavelength distribution of about 54% UV, 26% visible and about 20% infrared (instant claim 19) as evidenced by paragraph [005] of instant specification. Therefore, claim 19 is rejection.  
Since claims 10 and 12-18 are drawn to use of “a pulse frequency” (claim 10), the time period for exposure to the pulsed light” (claims 12-18) in the sterilizing process for making the claimed composition wherein the patentability of the claims depends on/determined by the structural features or components of the composition but not depend on the “sterilizing process” (see above corresponding discussion), claims 10 and 12-18 are rejected.  
claim 20) for performing UV radiation is well within purview of one of ordinary skill in the art (a design choice), because it has been known in the art (‘729) that to use wherein the pulsed UV light is produced from Xenon lamp  as UV radiation source for the sterilization  ([0045], lines 1-2 and 11; and [00130, ’729) which the Xenon produces pulsed UV light as evidenced by  [0017] of instant specification. 
Claims 22-25as written are directed to controlling the temperature (“…without raising the temperature of the product more than …”) which is a part of the process of using  the pulsed UV light to sterilize/make the claimed composition of claim 1; Per MPEP, the patentability of the claimed product does not depend on said process with regard to the temperature controlling when using the pulsed light (see MPEP statement and corresponding discussions). Thus, instant claims 20-25 are included in the rejection herein.            

The applicants’ response to the ODP rejections
At pages 9-10, the response filed 5/26/2020  requests abeyance of the ODP rejections until allowable subject matter is indicated. Note that no allowable subject matter can be indicated with a standing ground of rejections. Thus, it is suggested that applicant file the appropriate terminal disclaimers.    

                     Conclusion
	  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Samuel W. Liu/
Examiner, Art Unit 1656April 19, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600